DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to papers filed on 4/13/2022.  Amendments made to the claims and the Applicant's remarks have been entered and considered.
Claims 1, 10, 12 and 13 have been amended.  Claim 9 is cancelled.  Claims 15-19 are rejoined.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with BENDER, RONALD (Registration Number 60,423) on June 8, 2022.

The application has been amended as follows: 

1. 	A stator for an electrical machine, comprising: 
at least one laminated stator core; 
at least one end cap following the at least one laminated stator core in [[the]] an axial direction of the stator; 
at least one line element, which is formed separately from the at least one end cap and separately from the at least one laminated stator core, the at least one line element further comprising: 
at least one first cooling channel, through which a cooling medium for cooling the stator may flow; 
a first length region, extending in the at least one laminated stator core; 
a second length region, which extends in the at least one end cap; 
at least one second cooling channel being part of the at least one end cap, through which the cooling medium may flow and which is fluidically connected to the at least one first cooling channel;
a clearance being part of the at least one end cap; and 
a wall region; 
wherein the clearance is separated from the at least one second cooling channel by the wall region, and the second length region extending in the clearance.

13. 	A method for producing a stator for an electrical machine, comprising the steps of: 
providing at least one laminated stator core; 
providing at least one end cap; 
providing at least one line element, which is formed separately from the at least one end cap and separately from the at least one laminated stator core; 
providing at least one first cooling channel being part of the at least one line element, through which a cooling medium for cooling the stator may flow;
providing at least one second cooling channel being part of the at least one end cap, the at least one second cooling channel through which the cooling medium may flow; 
providing a wall region; and 
providing a clearance being part of the at least one end cap, and the clearance is separated from the at least one second cooling channel by the wall region; 
arranging the at least one end cap in such a way that the at least one end cap follows the at least one laminated stator core in [[the]] an axial direction of the stator; 
arranging a first length region of the at least one line element in the at least one laminated stator core; 
arranging a second length region of the at least one line element in the at least one end cap, such that the second length region extends in the clearance; 
fluidically connecting the at least one first cooling channel to the at least one second cooling channel.

15. The method of claim 13, further comprising the steps of: 
heating the at least one line element to a state in which the first length region is arranged in the at least one laminated stator core and the second length region is arranged in the at least one end cap such that at least a partial region of the at least one line element is deformed, and thereby widened.


Allowable Subject Matter
Claims 1-8 are 10-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of claims 1 and 13 is the inclusion of the limitation of the clearance in the end cap into which the second length region extends which is not found in or suggested by the prior art references in combination with the other elements recited in claims 1 and 13.  Dependent claims 2-8, 10-12 and 14-19 are allowed for the same reason.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Rejoinder
Claim 13 is directed to an allowable method. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15-19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 15-19 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/18/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached M to F 12:00pm to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E MATES/               Examiner, Art Unit 2832                                                                                                                                                                                         
/BURTON S MULLINS/               Primary Examiner, Art Unit 2832